Carleton, J.,

delivered the opinion of the court.
The petitioners aver, that they were the owners of a number of cattle, which one Martin Campbell, without any *348right or authority to that effect, sold and delivered to Levi Foster in the year 1831 ; that after the death of Foster they were sold through error, as a part of his succession, when the defendant became purchaser. The petition concludes with a prayer for judgment against the defendant for all the cattle and their increase in her possession, and for general relief.
Where the plaintiffs proved their cattle had been sold by another, without authority, and found in possession of defendant, they liad judgment in the alternative, for the same cattle or their value.
The defendant answers by a general denial, and pleads the prescription of ten, five, four, three, two and one years.
The cause was tried by the court, who rendered judgment in favor of the plaintiffs for twenty-five head of cattle, and in default of delivery, for the sum of two hundred and twelve dollars and fifty cents. The defendant appealed.
At the trial of the cause both parties introduced several witnesses, whose testimony we have carefully examined, and find no reason to be dissatisfied with the conclusion formed by the district judge.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.